Case 9:20-cv-00021-RC-ZJH Document 24 Filed 08/31/20 Page 1 of 2 PageID #: 125



                           ** NOT FOR PRINTED PUBLICATION **

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

QUINCY LAJAMES JONES NELSON                       §

VS.                                               §                  CIVIL ACTION NO. 9:20cv21

BOB CASTLEBERRY, ET AL.                           §

                ORDER OVERRULING OBJECTIONS AND ACCEPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Quincy LaJames Jones Nelson, an inmate at the Eastham Unit, proceeding pro se,

brought the above-styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends plaintiff’s motion for default judgment should be denied.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. Plaintiff filed

objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

       After careful consideration, the court concludes plaintiff’s objections are without merit. For

the reasons set forth in the Report, plaintiff’s motion for default judgment should be denied.
Case 9:20-cv-00021-RC-ZJH Document 24 Filed 08/31/20 Page 2 of 2 PageID #: 126



                                          ORDER

        Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ACCEPTED.

It is

        ORDERED that plaintiff’s motion for default judgment is DENIED.

                   So ORDERED and SIGNED, Aug 31, 2020.


                                                                   ____________________
                                                                   Ron Clark
                                                                   Senior Judge




                                               2
